                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello

Criminal Action No. 19-cr-00144

UNITED STATES OF AMERICA,

       Plaintiff,

v.

ANDREW RAPHAEL REESE,

       Defendant.


              ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS


       This matter is before the Court on Defendant Andrew Raphael Reese’s Motion to

Suppress Evidence. (Doc. # 30.) The Motion has been fully briefed (Doc. ## 42–44),

and the Court held an evidentiary hearing on the Motion on September 13, 2019. Based

on the following reasons, the Motion is denied.

                                  I.     BACKGROUND

       Defendant was arrested on March 19, 2019, while the Denver Police Department

was conducting a narcotics operation in Denver, Colorado. During the operation, the

police utilized the assistance of a confidential informant (“CI”) as well as surveillance

technology. While the police were conducting the operation, Defendant arrived with

several female associates.

       The police recognized Defendant, and they were aware that Defendant had

previously been involved in drug-related activity. The police observed as Defendant and
his associates walked down the sidewalk where the CI was located. After Defendant

and one of the females engaged in a covert exchange of an object, the CI made contact

with that female. The two of them communicated while Defendant continued to walk

down the sidewalk. Subsequently, the CI and female caught up with Defendant, and the

CI and female engaged in what was later confirmed to be a drug transaction while

Defendant stood nearby. The female then stood in close proximity to Defendant.

       After receiving confirmation from the CI that he had engaged in a drug

transaction with Defendant’s female associate, the police decided to detain Defendant

as well as his female associate. The police placed Defendant in handcuffs and

searched him. During the course of the search, the police discovered a handgun in

Defendant’s possession.

       Defendant was subsequently charged by indictment with a single count of

possession of a firearm and ammunition by a prohibited person in violation of 18 U.S.C.

§ 922(g)(1). (Doc. # 1.)

                                      II.     DISCUSSION

       Defendant’s Motion challenges both his initial detention by the police and the

subsequent search of his clothing. The Court will analyze each event in turn.

A.     DEFENDANT’S INITIAL DETENTION BY POLICE

       Assuming, arguendo, that Defendant’s initial detention constitutes an arrest as

opposed to an investigatory stop, 1 the Court finds that there was probable cause to


1The Court emphasizes that it is not deciding that Defendant’s initial stop was, in fact, an arrest.
Rather, the evidence in the record strongly supports the conclusion that law enforcement
executed a valid investigatory, or “Terry,” stop. Specifically, Sergeant Foster—the officer in
                                                 2
support the arrest.

       1.     Legal Standard

       The Fourth Amendment protects the right of individuals to be free from improper

arrest and detention. U.S. CONST. amend. IV. “[A] warrantless arrest by a law officer is

reasonable under the Fourth Amendment where there is probable cause to believe that

a criminal offense has been or is being committed,” Devenpeck v. Alford, 543 U.S. 146,

152 (2004), and the “validity of the arrest does not depend on whether the suspect

actually committed a crime.” Michigan v. DeFillippo, 443 U.S. 31, 36 (1979). “[W]hen an

officer has probable cause to believe a person committed even a minor crime in his




charge of the investigation—did not order for Defendant to be immediately arrested. On the
contrary, Sergeant Foster testified that he ordered Defendant to be detained so that officers
could determine the extent of his involvement in the suspected crime. Sergeant Foster’s
account is supported by the transcript of the police communications during the investigation.
Further, the officers who executed the stop testified that they understood Sergeant Foster’s
command to mean that they should detain Defendant to investigate his involvement and
ascertain whether he was carrying any weapons. Additionally, the officers testified that they
were aware that Defendant had been involved in prior gun-related offenses, and they believed a
pat-down was necessary for purposes of officer safety. See, e.g., United States v. Garcia, 751
F.3d 1139, 1145 (10th Cir. 2014) (“An officer's knowledge of past criminal conduct is probative
of whether the defendant is armed and dangerous, especially if a weapon was involved.”).
Therefore, because the officers’ stop and subsequent pat-down were consistent with a valid
investigatory stop, the officers’ actions were constitutional because they were supported by a
reasonable suspicion of criminal activity. United States v. Rodriguez, 739 F.3d 481, 485 (10th
Cir. 2013) (noting that “[r]easonable suspicion is a particularized and objective basis for
suspecting the person stopped of criminal activity,” and “[t]he circumstances necessary to
arouse reasonable suspicion fall ‘considerably short of satisfying a preponderance of the
evidence standard.’” (quoting United States v. Arvizu, 534 U.S. 266, 274 (2002)). Nevertheless,
out of an abundance of caution, the Court analyzes Defendant’s encounter with law
enforcement as if it were an arrest because the facts supporting law enforcement’s decision to
detain Defendant satisfy the more demanding probable cause standard.


                                               3
presence, the balancing of private and public interests is not in doubt. The arrest is

constitutionally reasonable.” Virginia v. Moore, 553 U.S. 164, 171 (2008).

       Probable cause to arrest exists where, “under the totality of the circumstances,” a

“reasonable person” would believe “that an offense has been . . . committed” by “the

person arrested.” United States v. Munoz–Nava, 524 F.3d 1137, 1144 (10th Cir. 2008)

(quotation marks omitted). As the standard itself indicates, probable cause does not

require metaphysical certitude or proof beyond a reasonable doubt. Rather, “probable

cause is a matter of probabilities and common sense conclusions, not certainties.”

United States v. Biglow, 562 F.3d 1272, 1280 (10th Cir. 2009) (internal quotation marks

omitted). Thus, “[p]robable cause only requires a probability of criminal activity, not a

prima facie showing of such activity.” Wilder v. Turner, 490 F.3d 810, 813 (10th Cir.

2007). At the same time, probable cause requires more than mere suspicion that

unlawful activity is afoot. See, e.g., Munoz-Nava, 524 F.3d at 1144 (quotation marks

omitted).

       2.     Analysis

       In the instant case, the following factual circumstances were relevant to law

enforcement’s decision to detain Defendant:

   •   The police were surveilling a specific city-block with the assistance of a CI due to
       complaints that numerous illegal drug transactions were occurring in that area;

   •   Defendant arrived in the area accompanied by several female associates;

   •   Defendant was known to police due to his prior participation in drug-related
       activity;

   •   Officer Hamel testified that, based on her experience, Defendant’s conduct with
       the group of females was consistent with behavior of teams that work together to
                                             4
       execute drug transactions. She further testified that it was notable that Defendant
       and his associates parked in the area but did not enter any of the businesses.

   •   Sergeant Foster testified that he observed Defendant’s conduct with the
       surveillance technology that was being used during the investigation. Specifically,
       Sergeant Foster witnessed Defendant covertly slip his female associate an object
       immediately before the female executed the drug transaction with the CI. He
       testified:

       I observed [the female and the defendant] actually stop at one point . . . next
       to the McDonald's right there in the 500 block of East Colfax, [Defendant]
       stopped with his back to the McDonald’s, and the female stopped next to
       him, you could tell there was some exchange, [and] I noted that [over the
       radio] . . . .

   •   Based on his experience, Sergeant Foster recognized the exchange to be
       consistent with strategies that are commonly employed in drug trafficking. He
       testified:

       I've actually [investigated drug crimes] for 19 years out here, [and] that is
       normally what is common . . . one person may have the drugs they hand
       [them] over to one individual to do the actual transaction, [and] they receive
       the money back—some other person does what they call the “dirty work.”

   •   The CI engaged in a drug transaction with the female to whom Defendant
       covertly slipped an object;

   •   The female subsequently stood in close proximity to Defendant;

   •   The CI made contact with the police and informed them that the exchange
       between the female and the CI was, in fact, a drug transaction.

       Considering the totality of the circumstances, a reasonable person would have a

substantial basis to believe that Defendant engaged in criminal conduct. Most notably,

the police were engaged in an active narcotics investigation, and they observed

Defendant slip his female associate an object immediately before the female engaged in




                                             5
a drug transaction with the CI. 2 The police then observed Defendant’s associate stand

in close proximity to Defendant after exchanging drugs for money. The probability that

the interaction between Defendant and his associate was criminal in nature is bolstered

by law enforcement’s familiarity with Defendant’s past drug-related activity 3 and

Defendant’s apparent use of a common drug trafficking strategy. Therefore, based on

the totality of the circumstances, probable cause existed for the police to arrest

Defendant.

B.     COLLECTIVE KNOWLEDGE

       In his Reply, Defendant argues—for the first time—that the collective knowledge

doctrine precludes a probable cause determination based on information that some, but

not all, officers knew at the time of Defendant’s arrest. (Doc. # 43 at 3.) The Court

disagrees.

       1.      Legal Standard

       “Under the collective knowledge doctrine, the officer who makes a stop or

conducts a search need not have reasonable suspicion or probable cause.” United

States v. Pickel, 863 F.3d 1240, 1249 (10th Cir. 2017). “Instead, the reasonable



2 Despite Defendant’s assertions to the contrary, it is not reasonable to assume that the police
only saw what they narrated during the investigation—i.e., what is reflected in the transcript of
law enforcement’s communications. As Detective Hamel testified, radio air time is important:
“You air what is necessary.” Officers do not need to narrate the specific behavior of the subject
of an investigation or why they think someone stands out as a possible subject. Defendant has
not cited any authority suggesting otherwise.

3“[C]riminal history, combined with other factors, can support a finding of reasonable suspicion
or probable cause.” United States v. Artez, 389 F.3d 1106, 1114 (10th Cir. 2004) (citing United
States v. West, 219 F.3d 1171, 1179 (10th Cir. 2000); United States v. Myers, 106 F.3d 936,
939 (10th Cir.1997); United States v. McCranie, 703 F.2d 1213, 1218 (10th Cir.1983)).
                                                6
suspicion or probable cause of one officer can be imputed to the acting officer.” Id.

There are two types of collective knowledge—horizontal and vertical.

         Under the horizontal collective knowledge doctrine, “a number of individual

officers have pieces of the probable cause or reasonable suspicion puzzle, but no single

officer has sufficient information to satisfy the necessary standard.” United States v.

Latorre, 893 F.3d 744, 753 (10th Cir. 2018) (citation omitted). In such situations, “the

court must consider whether the individual officers have communicated the information

they possess individually, thereby pooling their collective knowledge to meet the

probable cause threshold.” United States v. Chavez, 534 F.3d 1338, 1345 (10th Cir.

2008).

         Under the vertical collective knowledge doctrine, by contrast, “an arrest or stop

is justified when an officer having probable cause or reasonable suspicion instructs

another officer to act, even without communicating all of the information necessary

to justify the action.” Latorre, 893 F.3d at 753 (emphasis added) (citation omitted). “Of

course, the officer who has probable cause may possess that information as a result of

communication from other officers. Thus, the ‘horizontal’ and ‘vertical’ collective

knowledge categories are by no means mutually exclusive.” Chavez, 534 F.3d at 1345

n.12.

         2.    Analysis

         Defendant asserts that the horizontal collective knowledge doctrine is applicable

in this case. Further, Defendant argues that although some officers involved in the

narcotics operation were aware of his past participation in drug-related activity, “that


                                              7
information cannot be used to form the basis of probable cause” because “none of the

officers involved communicated the information . . . to the arresting officers.” (Doc. # 43

at 3.)

         However, the Court disagrees that the horizontal doctrine is applicable to this

case. The narcotics operation involved two teams of law enforcement officers: a

surveillance team and an arrest team. The officers in the surveillance team recognized

Defendant—and were aware of his past drug related activity—and those officers

observed the conduct that was the basis of Defendant’s detention. After observing the

drug transaction, the surveillance team directed the arrest team to detain Defendant.

         This Court has already determined that the surveillance team had probable

cause to arrest Defendant. Therefore, this is not a case in which “no single officer has

sufficient information” to constitute probable cause. Latorre, 893 F.3d 753. Rather, this

is a case in which “an officer having probable cause . . . instructs another officer to act .

. . .” Id. Therefore, the vertical collective knowledge doctrine applies, and it was not

necessary for the surveillance team to communicate “all of the information necessary to

justify the action” to the arrest team. Id.

C.       SEARCH OF DEFENDANT’S CLOTHING SUBSEQUENT TO HIS DETENTION

         “[S]earches conducted outside the judicial process, without prior approval by

judge or magistrate, are per se unreasonable under the Fourth Amendment—subject

only to a few specifically established and well-delineated exceptions.” Katz v. United

States, 389 U.S. 347, 357 (1967) (footnote omitted). Among the exceptions to the

warrant requirement is a search incident to a lawful arrest. Arizona v. Gant, 556 U.S.


                                              8
332, 338 (2009). The exception derives from interests in officer safety and evidence

preservation that are typically implicated in arrest situations. Id.

       However, a search incident to arrest may only include “the arrestee's person and

the area ‘within his immediate control’—[i.e.,] the area from within which he might gain

possession of a weapon or destructible evidence.” Id. (citation omitted). Thus, searches

incident to arrest are reasonable “in order to remove any weapons [the arrestee] might

seek to use” and “in order to prevent [the] concealment or destruction” of evidence. Id.

(citation omitted). This rule is applicable even when the defendant is restrained. See,

e.g., United States v. Parra, 2 F.3d 1058, 1066–67 (10th Cir. 1993) (search of 2 pillows

valid even though defendant was handcuffed because officers had reasonable belief

that weapons could be hidden under pillows and that defendant could have broken free

to retrieve them).

       With respect to a search of an arrestee’s person in particular, the Supreme Court

has explained, “[t]he authority to search the person incident to a lawful custodial arrest,

while based upon the need to disarm and to discover evidence, does not depend on

what a court may later decide was the probability in a particular arrest situation that

weapons or evidence would in fact be found upon the person of the suspect.” Riley v.

California, 573 U.S. 373, 384 (2014) (quoting United States v. Robinson, 414 U.S. 218,

235 (1973)).

       In the instant case, the Court has already determined that Defendant’s detention

was supported by probable cause. Additionally, the search that law enforcement

conducted subsequent to Defendant’s detention was limited to Defendant’s person.


                                              9
Thus, the Court need not consider the probability that weapons or evidence would

actually be found on Defendant’s person—although the Court notes that Defendant’s

apparent participation in a drug transaction would likely provide an independent

justification for the search. As a result, the search constitutes a valid search incident to

arrest. 4

                                    III.   CONCLUSION

        Based on the foregoing, Defendant’s Motion to Suppress Evidence is DENIED.




        DATED: September 16, 2019


                                                    BY THE COURT:


                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge




4The Court reiterates that it is assuming, arguendo, that law enforcement’s detention of
Defendant constituted an arrest. See supra note 1.
                                               10
